Citation Nr: 0410497	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  01-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to a rating in excess of 20 percent for a cervical 
spine disorder, to include degenerative disc disease.

3.  Entitlement to a rating in excess of 10 percent for a lumbar 
spine disorder, to include degenerative disc disease.

4.  Entitlement to a rating in excess of 10 percent for a right 
foot disorder, to include a scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 1980 
to January 2001.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating decision of 
the Salt Lake City, Utah Regional Office (RO).  

In October 2001 the veteran withdrew his appeal regarding the 
matter of entitlement to service connection for hypertension.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is required on 
your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107.  Regulations implementing the VCAA have now been published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  The veteran 
has not been notified of the VCAA.  Since the case is being 
remanded anyway, the opportunity presents itself for any VCAA 
notice deficiency to be corrected.  

The Board informed the veteran in January 2004 of a change in the 
criteria for rating degenerative disc disease which became 
effective September 23, 2002.  Since his appeal was pending at the 
time of the regulatory revision, the cervical and lumbar spine 
disabilities must be considered under both the old and (effective 
from September 23, 2002) the new criteria.  The rating criteria 
for evaluating disabilities of the spine were further amended 
effective September 26, 2003.  He has not been informed of these 
further criteria changes.  

The veteran was last afforded a VA orthopedic examination in 
December 2001.  The examiner commented then that while the veteran 
did have multiple complaints with positive findings of spondylosis 
and disc bulging, most marked in the cervical and lumbar spine, 
the clinical findings did not correlate with any neurological 
deficit.  In light of the above-mentioned regulatory changes and 
in consideration of the fact that the veteran was last examined in 
2001, a contemporaneous examination is indicated.  It is 
noteworthy that where, as here, the increased rating claims 
involve the assignment of an initial rating for a disability 
following the award of service connection for such disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Furthermore, the veteran's service-connected right foot disability 
includes a scar.  The RO assigned a 10 percent rating for the 
"tender" scar.  The criteria for rating skin disorders (which 
include scars) were revised effective August 30, 2002 (during the 
instant appeal period).  The veteran must be advised of pertinent 
rating criteria changes.

In light of the foregoing, the case is REMANDED to the RO for the 
following:

1.  The veteran should be provided adequate notice of the VCAA as 
it pertains to each of his claims in full compliance with the 
statutory provisions, implementing regulations, all interpretative 
United States Court of Appeals for Veterans Claims decisions, etc.  
He should also be advised of the revised criteria for rating 
diseases and injuries of the spine, see 38 C.F.R. § 4.71a, Codes 
5285 - 5295 (effective September 26, 2003), and of the revised 
criteria for rating skin disorders (effective August 30, 2002).

2.  The veteran should be asked to identify all sources of medical 
treatment (VA and private) he received for his spine (cervical and 
lumbar), right foot and right hip from December 2001 to the 
present.  The RO should obtain copies of complete treatment 
records from all sources identified.

3.  Thereafter, the RO should arrange for an orthopedic 
examination to determine the current severity of the veteran's 
service-connected cervical and lumbar spine disabilities and right 
foot disorder, and to determine the likely etiology of his right 
hip disorder.  The veteran's claims folder must be available to 
the examiner for review in conjunction with the examination.  The 
examiner should ascertain active and passive ranges of motion of 
the cervical and lumbar spine and right ankle, and determine 
whether there is weakened movement, excess fatigability, or 
incoordination.  The examiner should opine regarding the nature 
and degree of function loss due to such factors, and should also 
express an opinion as to the degree to which pain would limit 
function during flare-ups or with repeated use.  The examiner 
should also note whether or not the service connected right foot 
scar limits any function, and in examining the scar should report 
findings sufficiently detailed to allow for consideration of a 
rating under either the previous or the revised criteria for 
rating skin disorders.  (To that end, the examiner should be 
provided copies of both the previous and revised criteria for 
rating skin disorders.)  The examiner should also ascertain 
whether the veteran's cervical and/or lumbar disc disease has 
resulted in incapacitating episodes (requiring bed rest prescribed 
by a physician and treatment by a physician), and, if so, the 
duration and frequency of such episodes.  The examination report 
must include an explanation of the rationale for any opinion 
given.  Finally, the examiner should determine the likely etiology 
of any right hip disorder the veteran may have, opining whether or 
not any right hip disorder diagnosed is, at least as likely as 
not, related to the veteran's service (or caused or aggravated by 
a service connected disability (if so, to what degree).  The 
examiner should explain the rationale for all opinions given.

4.  The RO should then re-adjudicate the claims.  If any remains 
denied, the RO should issue an appropriate SSOC, and give the 
veteran and his representative the opportunity to respond.  The 
case should then be returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



